Citation Nr: 0821404	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  07-23 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for residuals of a 
subtotal gastrectomy for a duodenal ulcer, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his niece


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

In May 2008, the veteran testified during a hearing before 
the undersigned conducted at the Board's main office in 
Washington, D.C.  A transcript of this hearing is of record.  
The Board notes that the veteran submitted additional 
relevant evidence at the time of this hearing with an 
appropriate waiver of RO adjudication.  This evidence has 
been associated with the claims file.  

In June 2008, the veteran's case was advanced on the docket 
under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2007). 
 
The appeal is REMANDED to the AOJ (Agency of Original 
Jurisdiction) via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

The veteran seeks an increased rating for his service-
connected gastrointestinal disability.  He claims that a 100 
percent disability rating is warranted for his service-
connected postoperative subtotal gastrectomy for a duodenal 
ulcer.
 
The veteran's gastrointestinal disability is currently 
evaluated as 20 percent disabling under Diagnostic Code 7308, 
for mild disability, characterized with infrequent episodes 
of epigastric distress with characteristic mild circulatory 
symptoms, or continuous mild manifestations.  38 C.F.R. § 
4.114, Diagnostic Code 7308 (2007).  Moderate disability 
characterized by less frequent episodes of epigastric 
disorders with characteristic mild circulatory disturbances 
after meals, but with diarrhea and weight loss, warrants a 40 
percent rating.  Id.  Severe disability associated with 
nausea, sweating, circulatory disturbances after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia warrants a 60 percent rating, that is 
the maximum schedular rating for this diagnostic code.  Id. 

The Board notes that in February 2007, the veteran was 
scheduled for a VA examination to ascertain the severity of 
his service-connected gastric disability.  He informed the VA 
hospital that he was out of state when the examination was 
scheduled, but it appears that the examination was not 
subsequently re-scheduled.  

Further, during his Board hearing, the veteran said he took 
prescribed medication for anxiety and depression because of 
his general health (see hearing transcript at page 16).  As 
such, the Board is of the opinion that the veteran should be 
afforded the opportunity to undergo VA examination to 
determine the current severity and all manifestations of his 
service-connected gastrointestinal disability.

The veteran also submitted a letter to the effect that he was 
recently treated for the disability at issue at the VA 
Medical Center at Nellis Air Force Base in North Las Vegas, 
Nevada.  Such records should be obtained and associated with 
the claims file.  In his letter he described having severe 
gastritis and chronic severe inflammation of his esophagus.  
Ongoing medical records from the White River Junction VA 
medical center (VAMC) and the Providence VAMC should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

During his hearing, the veteran submitted some medical 
records from Dr. P.M.B., in West Warwick, Rhode Island, 
reflecting treatment for the disability at issue.  Any 
additional records from Dr. P.B. should also be obtained in 
conjunction with the veteran's claim on appeal.

In addition, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2007), and implemented at 38 C.F.R. § 3.159 
(2007).  The veteran should be advised that to substantiate a 
claim for a higher rating, he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The notice should provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the veteran and 
his representative a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that advises him that to 
substantiate a claim for a higher rating, 
he must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life.  The notice should provide 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation - e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

2.  The RO/AMC should obtain all medical 
records regarding the veteran's treatment 
at the VA medical center at Nellis Air 
Force Base in North Las Vegas, Nevada; 
records dated since May 2007 from the VAMC 
in Providence, Rhode Island; records dated 
since December 2006 from the VAMC in White 
River Junction, Vermont; and records from 
any other VA facility identified by him.  
If any records are unavailable, a note to 
that effect should be placed in the claims 
file, and the veteran and his 
representative so notified in writing.

3.  After securing the necessary 
release(s), the RO/AMC should request all 
medical records regarding the veteran's 
treatment from P.M.B., M.D., 37 Washington 
Street, West Warwick, Rhode Island, 02893, 
and from any additional private 
practitioners identified by him.  If any 
records are unavailable, a note to that 
effect should be placed in the claims 
file, and the veteran and his 
representative so notified in writing.

4.  Then, the veteran should be afforded a 
VA gastrointestinal examination, preferably 
performed by a physician (a 
gastroenterologist, if available) to 
determine the current severity and all 
manifestations of the veteran's service-
connected subtotal gastrectomy for a 
duodenal ulcer.  (The claims folder should 
be made available the examiner prior to the 
examination and the examination report 
should indicate if the examiner reviewed 
the records.)  All indicated tests and 
studies should be performed and all 
clinical findings reported in detail.  
    
a)	The examiner is requested to 
describe what, if any, are the 
appellant's current postoperative 
residuals of a subtotal gastrectomy 
for a duodenal ulcer?

b)	The examiner is requested to 
comment on whether the post 
operative gastrectomy residuals are 
severely disabling and manifested 
by associated nausea, sweating, 
circulatory disturbance after 
meals, diarrhea, hypoglycemic 
symptoms, and weight loss with 
malnutrition and anemia?  Or, are 
they more appropriately described 
as moderately disabling with less 
frequent episodes of epigastric 
disorders, characteristic mild 
circulatory symptoms after meals, 
but with diarrhea and weight loss.  
Or, are they more appropriately 
described as mildly disabling with 
infrequent episodes of epigastric 
distress with characteristic mild 
circulatory symptoms, or continuous 
mild manifestations?

c)	The examiner is requested to 
comment on whether the veteran's 
duodenal ulcer is manifested by 
moderate ulcer disease with 
recurring episodes of severe 
symptoms two or three times a year 
averaging ten days in duration or 
by continuous moderate 
manifestations?  Are his ulcer 
symptoms more disabling than this 
description?

d)	To the extent possible, any 
psychiatric manifestations of the 
service-connected gastric 
disability should be described, and 
should be distinguished from those 
of any non-service-connected mental 
disorder found to be present.  If 
none are present, the examiner 
should so state.

e)	The examiner is additionally 
requested to render an opinion as 
to the effect of the veteran's 
service-connected gastrointestinal 
disability on his daily life and 
his ability to obtain and maintain 
substantially gainful employment. 
    
5.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should review the record.  If 
the benefits sought on appeal remains 
denied, the veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


